Hager, J.
By the Practice Act, § 209, a party in whose favor *55judgment is given may, at any time within five years after the entry thereof, issue a writ of execution for its enforcement, and after the lapse of that time (same Act, § 214) it can only issue hy leave of the Court on motion; but such leave shall not be given unless it be estabEslied, by the oath of the party or other proof, that the judgment or some part thereof remains unsatisfied and due.
In this case the five years having expired, and it being alleged that the judgment is satisfied, which plaintiff denies, an order may be entered referring the matter to James Van Hess, Esq., to take proofs and report the same, with his opinion, whether or not the judgment or any part thereof remains unsatisfied and due, and the amount thereof.